Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it repeats the title (1st sentence).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 7, 10 – 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 20080140479).
Regarding claim 1, Mello discloses a system comprising:
a processing device (Fig. 1, element 60; [0032]); and
a memory coupled to the processing device and storing instructions that, when executed by the processing device (Fig. 1, element 72; [0033]; wherein memory usage for the database is disclosed), cause the system to perform operations comprising:
receiving a first request ([0066]; discloses “monitored person can enter search request”; Fig. 15, block 1502; [0115] discloses “Initially, the central facility 60 receives a report request from a business user”) corresponding to a first location identifier (Fig. 2, [0029] discloses “The RF transmitter 22 may be configured to emit location information indicative of the location of the billboard 20”);
st device is Fig. 1, billboard 30; [0028]; [0030]);
receiving, in conjunction with a fulfillment of the first request (Fig. 16, [0117]) and based on a perception of one or more access points (Fig. 1, element 64; [0032]) by one or more sensors of the first device (Fig. 2, element 108; [0036]), a second location identifier (claim 1 discloses “retrieving a second location identifier from a database that associates the second location identifier with an advertisement identifier indicative of an advertisement at a fixed location”;
associating the second location identifier with the first location identifier (claim 1 discloses “crediting the advertisement  .... “ to end of claim 1);
receiving a second request corresponding to the first location identifier ([0065], last sentence);
and based on (a) one or more inputs originating from one or more sensors of a second device ([0030], 2nd sentence).
Mello doesn’t explicitly disclose (b) an association, with respect to the fulfillment of the first request, of the second location identifier with the first location identifier, assigning the second request to the second device with respect to the second location identifier.
However, Mello discloses the data analyzer 208 can compare codes or signatures collected by the PPM’s 30, 34, and 36 (Fig. 1) to the known codes or signatures in the reference media codes/signatures database 211 to determine audio, video, or other stationary advertisements to which the monitored persons 32, 38, and 40 were 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have included the method of assigning the second request to the second device as per the other embodiment of Mello since it allows for providing accurate advertisements to the persons in the correct location and also provide accurate asset tracking ([0065]).

Regarding claim 2, Mello discloses receiving a second location identifier comprises receiving a plurality of location identifiers from the first device ([0077], last 2 sentences).

Regarding claim 3, Mello discloses receiving a second location identifier comprises receiving a second location identifier in conjunction with an attempt to fulfill the first request with respect to the first location identifier ([0067] discloses “The web-based information application controller 162 may be used to request information about a product or service including descriptive information or retail establishment names and/or addresses thereof of where the product or service is sold”; [0074] discloses “For example, the data analyzer 208 may retrieve a location identifier associated with a query from a data file created by the data file interface 206 and also retrieve advertisement and location identifiers from the geo-coded advertisement database 210 associated with advertisements to determine the advertisements to which a user (e.g., the monitored person 32 of FIG. 1) was proximately located when the monitored person 32 submitted the query or sometime before the monitored person 32 submitted the query”; [0117], 1st sentence).

Regarding claim 5, Mello discloses the first request comprises a first request identifier ([0056] discloses “query events indicative of queries submitted by users via the location-based web service application as discussed below”).

Regarding claim 6, Mello discloses associating the second location identifier comprises associating the second location identifier with the first location identifier and the first request identifier ([0076] discloses the data analyzer can compare codes or signatures and can use advertisement identifier information to determine locations at which advertisements were presented; [0066] discloses “The web-based information application controller 162 may be used to request information about a product or service including descriptive information or retail establishment names and/or addresses thereof of where the product or service is sold”; [0074] discloses “For example, the data analyzer 208 may retrieve a location identifier associated with a query from a data file created by the data file interface 206 and also retrieve advertisement and location identifiers from the geo-coded advertisement database 210 associated with advertisements to determine the advertisements to which a user (e.g., the monitored person 32 of FIG. 1) was proximately located when the monitored person 32 submitted the query or sometime before the monitored person 32 submitted the query”).

Regarding claim 7, Mello discloses receiving a third request comprising a second request identifier and corresponding to the first location identifier ([0065]);
receiving, in conjunction with a fulfillment of the third request, a third location identifier ([0077], last 2 sentences).
Mello does not explicitly disclose associating the third location identifier with the first location identifier and the second request identifier. However, as per Rationales for Obviousness (MPEP 2143, rationales E), this would be obvious to try since it allows for being up to date with consumer behavior and queries based on their location ([0078]).

Claim 10 is similarly analyzed as claim 1	, with claim 10 reciting method limitations.

Claim 11 is similarly analyzed as claims 2 and 1, wherein the 2nd location identifier would be one of the plurality of location identifiers in claim 2. Sensor disclosed in claim 1.



Claim 13 is similarly analyzed as claim 2.

Regarding claim 14, Mello discloses assigning the second request comprises assigning the second request based on one or more characteristics of the second device ([0030]; [0036]).

Claim 15 is similarly analyzed as claim 5.

Claim 16 is similarly analyzed as claim 6.

Claim 17 is similarly analyzed as claim 7.

Claim 20 is similarly analyzed as claim 1	.

Claims 4, 8 - 9, 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 20080140479) in view of Maitra et al. (US 20140142834).

Regarding claim 4, Mello does not disclose assigning the second request comprises assigning the second request based on one or more characteristics of a vehicle associated with the second device.

In the same field of endeavor, however, Maitra discloses assigning the second request comprises assigning the second request based on one or more characteristics of a vehicle associated with the second device ([0032]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Maitra in the system of Mello because this would allow for monitoring person in the vehicle. ([0031] – [0032]).

Regarding claim 8, Mello discloses the memory further stores instructions to cause the system to perform operations comprising determining, based on one or more first inputs from a sensor of the first device (Fig. 2, sensors 108; [0036]).
Mello does not disclose that a user has exited a vehicle.
In the same field of endeavor, however, Maitra discloses that a user has exited a vehicle ([0032]).


Regarding claim 9, Mello discloses the memory further stores instructions to cause the system to perform operations (Fig. 1, element 60; [0032]) but does not disclose that a user has returned to the vehicle.
In the same field of endeavor, however, Maitra discloses that a user has returned a vehicle ([0031] discloses determining boarding the vehicle).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Maitra in the system of Mello because this would allow for monitoring person in the vehicle. ([0031] – [0032]).

Claim 18 is similarly analyzed as claim 8.

Claim 19 is similarly analyzed as claim 9.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to dynamic routing:

O'Sullivan (US 10672271) discloses systems and methods for detecting continued occupancy of transport users in transport vehicles.
Maertens (US 10049572) discloses mass transit-based people traffic sensing and control.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632